Title: To George Washington from Major General Israel Putnam, 13 January 1778
From: Putnam, Israel
To: Washington, George

 

Dear Sir
Head Qrs Highlands [N.Y.] 13th Jany 1778

I am favd with yours of the 27th Ulto, and am happy to find that Your Excellency is Convinced, my Conduct has not been such as Represented by Col: Drake—I have ever paid the Utmost attention to the Protection of the Inhabitants; and am Vain enough to think, that they Conceive the Army to be as good Neighbours, as Col: Drake.
General Parsons has not Yet Return’d, Tho is soon expected; and till he arrives, I shall be forwarding the works as fast as possible.
I am sorry ’Tis not in my power to send you a Return of the Troops in this Department at present, some of the Militia sent by Govr Trumbull to cover the Frontiers of his State, being posted at and near the Sawpitts renders it Impossible—I shall however send to the officers to make an exact one Immediately, which I will Transmit Your Excellency before I leave this post.
Some of our parties of late have been pretty successfull: on new Years Night Col: Butler bro’t off four non commissiond Officers from below Fort Independance—The next day, the Enemy Detachd a party of thirty from Emericks Chassuers, under Lt Althouse (a Hessian Officer) to surprize a Small Militia Guard, posted at Wrights Mills; The Guard had Intelligence of their approach and made a Secure Retreat Althouse finding himself disappointed in his Object, endeavoured to Return without Delay—but a party of 17 Boat men from Tarry Town, under Capt: Buchanan, had Information of them, and (with an Equal number of Militia) Marchd to Intercept them—The partys met at Young’s when a skirmish ensued; the Enemy gave way, & fought on the Retreat several miles—our party pursued them, killd & Capturd the whole except two—our only loss was Capt. Buchanan & one man Wounded. In the mean time I had the Alarm, and Detachd several party’s different Routs, to Intercept them if Possible—One of 28 men Marchd Tucky Hoe Road, to Sawmill River, where they fell in with Capt. Barnes, a Subb. & 30, who came out as a Covering party for Althouse—and Tho’ our numbers were Inferior yet, after exchanging two or three Rounds, Capt. Barnes Surrenderd himself and party prisoners—Notwithstanding we were Continually Harrassing them, Yet this is the first party they have ever Trusted out of their Lines.
I wrote your Excellency some time sinse in which I mention’d, that the place agreed upon to Obstruct the navigation of Hudsons River, was at West Point—Previous to that, I had been with Governor Clinton, his Brother the French Engineer and several others, to view that place, it was the Opinion of all except the Frenchman, that it was the best, and only effectual on the River—he could not prefer any other

place, but thought it was nec[e]ssary to take more time to examine the ground &c., and it was near a month before we could have his opinion—which he at Length gave in Favor of Fort Clinton—This being Contrary to the Sentiments, & expectation of every Genl Officer, I was advisd to wait on the Council & assembly of this state, for a final Determination—They at my Request appointed a Committee for that purpose who have been this three days Reconnoitering the River; and have now Unanimously Determin’d in favor of W: Point.
I have directed the Engineers to Lay out the Fort Immediately—but he seemes greatly disgusted, that every thing does not go as he thinks proper, even if Contrary to the Judgment of every other person—In short he is an excellent paper Engineer, and I think it would be as well for us if he was employd wholly in that way—I am Confident if Congress could have found Business for him, with them, our Works, would have been as well Constructed & much more forward than they now are.
Genl Clinton & Col. had left New Windsor for a Day only, and because an Officer on Col: Duboys’s Quartr Guard did not make his Report to him, he Arrested him—The officer was totally Ignorant, of his Assuming the Command and even if he had known it, being on the Qr Guard of a Regt his Report should be made to the Officer Commanding the Regt.
The Quarters Masters Department is entirely out of Cash, & is 200,000 Dollars in Debt, If it has not a supply the works cannot be Carried on, with any expedition. I am Dr sir Your Mot Obedt Servt

Israel Putnam


P.S. The Inclosd is a Return of the Prisoners taken with Col: Webb.

